Citation Nr: 1726028	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for tumors due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  Jurisdiction has since transferred to the White River Junction, Vermont, RO. 

The Veteran was afforded an August 2011 hearing before the undersigned at the RO.  The hearing transcript is associated with the record.

In December 2011, the Board issued a decision awarding service connection for posttraumatic stress disorder (PTSD) and remanding the matter of whether service connection was warranted for a psychiatric disability other than PTSD.  The issue of entitlement to service connection for tumors due to radiation exposure was also remanded at that time.  In September 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision awarding service connection for the only other identified psychiatric disability, depressive disorder.  The rating was combined with the PTSD rating.  As such, the only issue remaining on appeal is that of entitlement to service connection for tumors due to radiation exposure.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the December 2011 Board remand, the AOJ sought information from the U.S. Army Dosimetry Center, which responded in March 2014 with a letter reporting they found no information on the Veteran.  The AOJ then sent an inquiry to the U.S. Army Medical Command.  The U.S. Army Institute of Public Health responded in November 2014.  This response recognized the Veteran's service as a military policeman; but found that the activities and duties associated with guarding nuclear weapons in storage did not expose the guard force to ionizing radiation beyond safe limits set for the general public.  It was found unlikely that the Veteran received a radiation dose in excess of 50 millisievert (mSv) per year (5 rem) per year - the current [circa 1980] Environmental Protection Agency limits for occupational exposure during the period under consideration.  Therefore, for the period of 29 October 1980 to 19 April 1982, the Veteran's radiation dose would not likely have exceeded 75 mSv (7.5 rem).

In August 2016, the Director of the Post-9/11 Environmental Health Program issued an opinion based on the dose estimate.  The physician completing the opinion concluded that because the Veteran's radiation does did not exceed 5 rem in one year, or 10 rem in a lifetime, it was not likely that the tumor, characterized as a lipoma, was caused by exposure to ionizing radiation during active service.

The Veteran contends the dose estimate used as the basis for the opinion was inaccurate and his representative referenced studies supporting increased cancer risk with the lower doses of radiation exposure than the study relied upon the in opinion suggests.  The Board, therefore, finds this matter needs to be remanded for additional examination of the record and a new dose estimate, followed by a revised opinion as to etiology.

Accordingly, the case is REMANDED for the following action:

1. Ask the U.S. Army Institute of Public Health, or other appropriate party, to prepare a revised dose estimate taking into account the Veteran's May 2017 statement related to his in-service duties, which exposed him to radiation.

2. Once the revised dose estimate is received, refer the record to the Under Secretary for Benefits, the Director of the Post-9/11 Environmental Health Program, or other appropriate party, to obtain a new opinion as to whether sound medical and scientific evidence supports the conclusion that it is at least as likely as not that the Veteran's tumors in his arms and legs resulted from his exposure to radiation in service.  The person completing the opinion should be a qualified medical professional and should take into account the studies referenced by the Veteran's representative in the May 2017 brief.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

